Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the specification at paragraph [0003] line 8 “http://www.” has been deleted to remove the hyperlink prefix.
In the specification at paragraph [0005] line 4 “http://www.” has been deleted to remove the hyperlink prefix.
In the specification at paragraph [0036] line 3 “zero reference line 141” has been changed to –zero reference line 145—to match the rest of the specification.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The device as claimed in claims in claims 1-4, 6, 8, and 10-16 is not disclosed or taught by the prior art with the first and second reference features overlap within the first bounded area in at least one direction two perpendicular directions; and the first and second reference features are printed on opposite sides of a printing layer applied on the first surface along with the remaining limitations of the claims.

The method as claimed in claim 18 is not disclosed or taught by the prior art including the steps of printing a transparent substrate with a printed layer having a solid sub-layer and first and second graphical sub-layers, each including at least one printed reference feature, on opposite sides of the solid sub-layer.
Rank (6,158,135) is the closest prior art with multiple references that overlap each other, but lack the layers and directions in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855